Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (OA) has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2021 has been entered.
Status of Claims
	Claims 2-5, 7, 8, 10 and 17 have been cancelled.  Claims 11-16 were previously presented.  Claims 1, 6 and 9 are currently amended.  Claims 1, 6, 9 and 11-16 are pending and have been fully considered.  Claims 1, 6 and 16 are drawn to a device or apparatus.  Claims 9 and 11-15 are directed to a method.
Status of Previous Objections / Rejections
At this juncture, Examiner withdraws the previous Office action’s (OA) (i.e, 03/16/2021) Drawings and Specification objections, and modifies or clarifies the 35 USC §112 and 35 USC §103 rejections in view of one or more of amendments to the claims, Applicant’s remarks, and a 
Response to Amendment
In their reply dated August 13, 2021, Applicant made certain claim amendments to address one or more objections, rejections, statements and/or claim interpretations of the March 16, 2021 Office action (OA), to clarify the claim language, and/or to advance prosecution.  In view of one or more of the claim amendments, Applicant’s associated arguments and a reconsideration of the claims, Examiner applies revised grounds of rejections in this OA but maintains most of the prior art of record. 
Drawings
The revised drawings were received on 06/30/2021.  These drawings are accepted.
Claim Interpretation
The below patentability analysis provides one or more interpretations and claim mappings of the claimed structures and/or limitations although other interpretations may be possible.  In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
In apparatus claims, one may interpret limitations such as ‘configured,’ ‘configured to’ and/or ‘configured for’ as similar or equivalent to ‘set up to,’ ‘designed to,’ ‘capable of,’ or simply ‘can,’ in the context of an appropriate reference.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 9 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Alternatively or in addition, claim 1, 6, 9 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements and/or essential structural cooperative relationships of elements and/or essential steps, such omission amounting to a gap between the necessary structural connections, essential elements or essential steps.  See MPEP § 2172.01.
Claims 1 follows with the underlined portions causing the indefiniteness rejection. 
Claim 1:  A device useful in blood treatment comprising 
at least one extracorporeal circuit formed at least sectionally by at least one multi-lumen tube having at least one second lumen arranged about at least one first lumen, 
wherein the at least one first lumen can transport at least one fluid, and 
wherein the at least one second lumen can transport at least one functional fluid, 
at least one pressure sensor configured to determine the pressure of the at least one functional fluid when in the at least one second lumen, and 

wherein the at least one actuator is configured to change the pressure of the at least one functional fluid when in the at least one second lumen depending on the pressure of the at least one functional fluid determined by the at least one pressure sensor in such a way that kinking of the at least one multi-lumen tube by the at least one second lumen is prevented.
Regarding the pressure sensor and being configured to determine the pressure of the at least one functional fluid, since the ‘functional fluid’ is not part of the apparatus, the noted configuration and the boundaries of this functional language is unclear.  That is, assuming the fluid and functional fluid are different, it is unclear how to distinguish a sensor configured to determine the pressure of the at least one functional fluid from a pressure sensor configured, for example, to determine the pressure of the at least one fluid.  Is there some language that would clarify this structural relationship?  Does this configuration imply that the pressure sensor is placed between the first and second lumens?
  Similarly, the claim states that the actuator is ‘configured to change the pressure of the at least one functional fluid in the at least one second lumen depending on the pressure of the at least one functional fluid . . .”  Since the claimed kink prevention is based on pressure measurements and perceived pressure changes, and in particular a pressure loss or pressure gain depending on the number of lumens, according to the specification (pp. 7-9), the boundaries of this functional language is also unclear.  It is unclear if the actuator prevents a kink in the tube, implying no pressure change, or whether it automatically remedies an already formed kink, or both.  For example, page 5 of Applicant’s specification states “a kinking of the tube can be effectively remedied in an automated manner by the actuator.”  However, page 10 states “the multi-lumen tube experiences a greater stability and the kink pint is effectively removed.”  
Additionally, could a pressure loss, for example, imply a tube leak rather than a kink?  How would a mechanical actuator distinguish between such different events?  Also, the specification, on pages 8 and 9, also states “the pressure in the lumen of the second group can be increased up to a reaching of a predefined value at which it is assumed that kinking is no longer present.”  It is thus unclear whether the kinking remedy/prevention is merely an assumption based on the type of tubing and its flexibility, or how one can ensure that there is no kinking based on a specified pressure or pressure change?
Since this is apparently a mechanical actuator rather than a controller and because no programming is claimed or noted in the specification, the boundaries of this functional language remains unclear.  
Further, the apparent inconsistency between the claim language and the specification renders the noted claim language indefinite.  There should be correspondence between the specification and claims so that the meaning of terms and phrases may be ascertainable by reference to the specification.  That is, claims that are inconsistent with their supporting specification or the prior art cannot be considered reasonably particular and distinct, even though the terms of the claims may seem definite.  MPEP §2173.03.
Claims 6, 9 and 11-16 depend on or are associated with claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1, 6, 9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Heaton (US20090312727) in view of Yoshie et al. (US20110105846) and Klewinghaus (US20130237903) (references of record).
Regarding claims 1, 6, 9 and 11-16, Heaton discloses a device (Abstract; [0003], Figs. 1-8C) useful in blood treatment comprising 

wherein the at least one first lumen can transport at least one fluid, and 
wherein the at least one second lumen can transport at least one functional fluid (where the second lumen is capable of carrying a functional fluid), 
at least one pressure sensor ([0024], [0025]) configured to determine the pressure of the at least one functional fluid configured to determine the pressure of the at least one functional fluid when in the at least one second lumen (although not so described, the pressure sensor is capable of determining the pressure of a functional fluid that one might place in the second lumen; [0024]).
Therefore, Heaton discloses the claimed invention, except
at least one extracorporeal circuit formed at least sectionally by the at least one multi-lumen tube; and
at least one actuator in communication with the at least one second lumen and the at least one pressure sensor, 
wherein the at least one actuator is configured to change the pressure of the at least one functional fluid when in the at least one second lumen depending on the pressure of the at least one functional fluid determined by the at least one pressure sensor in such a way that kinking of the at least one multi-lumen tube by the at least one second lumen is prevented.
Yoshie et al. (Yoshie) discloses an actuator system 10 including a drive section that performs driving by injection/suction of a liquid, a tube, a syringe pump that injects/suctions the liquid into/from the drive section via the tube, a pressure sensor that measures an inner pressure of the tube, a storage section that preliminarily stores a volume change ∆V of the tube caused by 0 of the liquid injected/suctioned into/from the drive section (Abstract, [0012], Figs 1A-1D & 2).  The lumen or tube can be flexible or bendable ([0008]) and a bending control unit 5 forms a part of an actuator system 10 ([0035], [0037]).
  The tube can be deformed, not deformed, inflated or deflated ([0015]-[0017], [0035], [0055]).  By definition, such deformation could include a kink.  In the actuator system 10, the control section 57 controls the syringe pump 11 in consideration of deformation of the tube 12 due to a variation in the load 20 ([0055]).  Therefore, Yoshie discloses a the use of an actuator to control fluid volume and pressure within a tube, and to control potential deformation of the tube.
Klewinghaus discloses a tubing adapter for interconnection with a least one tubing section of a medical device, a dialysis fluid tubing system including such a tubing adapter, a medical device including such a dialysis fluid tubing system, and a method for avoiding a pressure within a dialysis fluid tubing system that is below a minimum pressure (Abstract).  In some exemplary embodiments according to the present invention, the medical device is a treatment system or a treatment device having an extracorporeal blood circuit and/or a tubing set or system or is interconnected with one of these ([0054], Fig. 3).  
At the time when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled artisan to modify the device with at least one extracorporeal circuit formed at least sectionally by the at least one multi-lumen tube since Klewinghaus discloses the use of a tubing system with a tubing adapter for connecting a medical device such as a dialysis machine, which is one type of extracorporeal circuit.  
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ at least one actuator, configured as claimed, since 
Additional Disclosures Included: Claim 6: The at least one functional fluid is a gas or a liquid (Yoshie uses a fluid; a fluid must be either a gas or liquid so it would have been obvious to use one or the other as a functional fluid).
Claims 9 and 11-15 are method claims that relate to or employ the device or apparatus.  They include many of the same major elements but are interpreted differently based on the required manipulative steps.  To the extent that the analysis is the same, in the interest of brevity, Examiner will not repeat such analysis in its entirety.
Therefore, regarding claims 9 and 12-16, the combination of Heaton, Yoshie and Klewinghaus discloses a method of operating an apparatus in accordance with claim 1, with the method comprising changing the pressure of the at least one functional fluid by increasing pressure in one or more lumens of the at least one second lumen when a kinking of the at least one multi-lumen tube is detected (claim 1 analysis, where the manipulative steps of changing and increasing pressure are already disclosed or implied).
	Claim 12:  The pressure of the at least one functional fluid in the at least one second lumen is increased for so long until the measured pressure drop falls below a specific limit value (claim 1 analysis); Claim 13: The method comprises the step of transferring information and/or energy by at least one property change of the at least one functional fluid and by a pressure change or by pressure pulses of the at least one functional fluid (claim 1 analysis); Claim 14: In Claim 15: The method comprises the steps of measuring the pressure of the at least one fluid flowing through the at least one first lumen and changing the pressure of the at least one functional fluid in dependence thereon (claim 1 analysis); and Claim 16: A dialysis machine comprising a device in accordance with claim 1 (claim 1 analysis)..
	
	Regarding claim 11, Heaton, Yoshie and Klewinghaus combined discloses a method in accordance with claim 9, characterized in that the kinking of the at least one tube is detected in that the at least one functional fluid is conducted through at least one lumen of the at least one second lumen and the pressure drop of the at least one functional fluid is measured on the throughflow (claim 1 analysis), except with provision being made that at least two lumens of the at least one second lumen are connected to one another, with the at least one functional fluid flowing through a lumen of the at least two lumens in a first direction and subsequently through a further lumen of the at least two lumens in a second direction opposite to the first direction and with the pressure drop of the at least one functional fluid being measured on the throughflow of the lumen and the further lumen of the at least two lumens.
However, adding additional connected lumens is merely a matter of duplicating a known structure with no patentable significance unless it produces a new and unexpected result. One would expect the ability for multipath flow, including forward and reverse flow, in a multi-lumen apparatus.  Flowing the fluid in forward and then backward is merely a matter of adding an additional different flow path in a multi-lumen tube, of which the path choices are limited.   

Response to Arguments
	Applicant’s arguments filed 06-30-2021 have been fully considered.  In view of the claim amendments, Examiner has modified and removed certain rejections and has attempted to clarify the remaining rejections, but has generally maintained the prior art references.  It does not appear that Applicant addressed all the 35 USC 112 rejections or the issues discussed and highlighted in the interview of July 21, 2021.  With respect to the remaining rejections, Examiner does not find the arguments to be persuasive.  
	Regarding Applicant reference to Office Action, pages 4 and 5, and the remarks about how the apparatus is being worked upon to be used with a blood treatment device, this appears to relate to a rejection from the 02/18/2020 OA.  However, examiner did not make such a rejection.  Examiner included a clarity related rejection that may be similar in some respects but is fundamentally different.  Also, the claim 11 rejection regarding “at least two lumens . . .” was from the same OA.
	Examiner agrees that the purpose of the claims is not to explain a technology or how it works.  However, the claims must be sufficiently clear in view of the specification and must be understandable on a basic level, even without resorting to the specification.  Although the specification may be necessary to fully define and understand certain terms in the claims, it should not be necessary to grasp the basic concept of the invention or to render the boundaries of 
	With respect to the Weaver arguments, Examiner previously employed Weaver as a supplemental reference to support the obviousness rationale but has removed that reference in this OA.  Thus, the arguments with respect to Weaver are moot.
	Concerning the remark that none of the cited references, taken separately or in combination, teaches a blood treatment device, or any device for that matter, that addresses the issue of removing unwanted kinking of tubes, Examiner disagrees.  Yoshie does teach the use of pressure to control deformation ([0055]), and deformation could include the kinking of the tube.
	Applicant states that Yoshie emphasizes, in [0041], that it is essential to ensure flexible bending of the tip of the endoscope and teaches that tube bending is desirable, even essential.  However, this relates to a specific portion of a specific device and no specific device is claim in claim 1.  This does not detract from Yoshie teaching the use of fluid pressure as appropriate and in view of deformation of a tube, which is merely a functional rather than structural aspect of Applicant’s claim 1.
	Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.  For the stated reasons, Examiner believes the claims are not presently in condition for allowance.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..

To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/